DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 7-17 are pending.

Response to Arguments
 Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.
				     Allowable Subject Matter
Claims 1-3 and 7-17 are allowed.

Reason for allowance
The invention defined in claims 1 and 17 are not suggested by the prior art of record. 
The prior art of record (in particular, Solomon; Gustave US 3818442 A, Schurter; Werner H., US 3609704, Leiserson; Andrew John et al. US 20150169904, Odani; Kensuke et al. US 6367067, Whitaker; Martin et al. US 20110185151, Dupaquis; Vincent et al. US 20100023572, HAMBURG; Michael Alexander et al. US 20210028934, Nygren; Aaron John et al. US 20080126843, AUDLEY; Stuart US 20200076594, FRANKLIN; NATHAN et al. US 20180285007 A1, Krichi; Mostafa et al. Krichi; Mostafa et al. HUBAUX; Jean-Pierre et al. US 20160275308 and Chen; Liqun et al. US 20180165479) singly or in combination does not disclose, with respect to “a masking circuit configured to generate, using the mask, masked shares of data to be processed, and
an arithmetic logic unit configured to process the masked data by means of additions and rotations;
wherein the data comprise a first operand and a second operand and the arithmetic logic unit is configured to multiply the first operand and the second operand; wherein the execution unit further comprises a masked selection circuit which, for the purposes of realizing the multiplication, carries out a masked AND operation on the first operand or the second operand;
wherein the masked selection circuit is configured to refresh the masking of the data to be processed during the masked AND operation.” and similar limitations of independent claim 17 in combination with the other claimed features as a whole."
Therefore independent claims 1 and 17 are allowed.
Dependent claims 2, 3 and 7-16 are also allowed based on their dependencies on independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493